DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amit Singhal (Reg. No. 71,021) on 12/02/2021.

The application has been amended as follows:
In the claims: 
AMENDMENTS TO THE CLAIMS
	
	The status of the claims as presently amended is as follows. This listing of claims replaces all prior versions of the claims.

1. (Currently Amended) A non-transitory recording medium storing a first application for a printer, wherein the first application causes a computer storing a printer driver for the printer and a second application perform a method, wherein the first application for the printer is different from and not included in the printer driver for the printer, the method comprising:
the print setting user interface permitting the user to perform print setting, the first user interface including the first object for displaying the print setting user interface, a second object for providing print data to the printer, and a third object indicating the printer to be used for 
	determining, based on the computer receiving a selection by the user of the second object on the first user interface, the selection of the second object providing the print data to the printer, whether the print setting previously performed via the print setting user interface includes a setting that requires [[a ]]the user to input a password for the printing; and
	displaying, on the display, based on a determination that the previously performed print setting includes the setting that requires the user to input the password for the printing, a password input user interface that enables the user to input the password, 
	wherein, based on a determination that the previously performed print setting does not include the setting that requires the user to input the password for the printing, the print data is automatically generated by the printer driver for the printer and provided to the printer without the password input user interface being displayed.

2-15. (Canceled)

16. (Currently Amended) A method to be performed by a computer that stores a printer driver for a printer and a second application, and executes a first application for the printer, wherein the first application for the printer is separate from the printer driver for the printer, the method comprising:
	displaying a print setting user interface on a display based on the computer receiving a selection by a user of a first object on a first user interface displayed using the second application, the print setting user interface permitting the user to perform print setting, the first user interface including the first object for displaying the print user interface, a second object for providing print data to the printer, and a third object indicating the printer to be used for 
	determining, based on the computer receiving a selection by the user of the second object on the first user interface, the selection of the second object providing the print data to the printer, whether the print setting previously performed via the print setting user interface includes a setting that requires [[a ]]the user to input a password for the printing; and
	displaying, on the display, based on a determination that the previously performed print setting includes the setting that requires the user to input the password for the printing, a password input user interface that enables the user to input the password, 
	wherein, based on a determination that the previously performed print setting does not include the setting that requires the user to input the password for the printing, the print data is automatically generated by the printer driver for the printer and provided to the printer without the password input user interface being displayed.
	
17. (Previously Presented) The method according to claim 16, wherein the second object is a print button.

18. (Previously Presented) The method according to claim 17, wherein the print setting user interface enables the user to perform the setting that requires the user to input the password for printing.

19. (Previously Presented) The method according to claim 16, wherein the printing is started based on the printer receiving, from the user on a user interface of the printer, a same password as the password input on the password input user interface.

20. (Canceled)
 

	a controller including a processor and a memory storing the first application, the controller configured to execute the first application to:
		display a print setting user interface on a display based on the computer receiving a selection by a user of a first object on a first user interface displayed using the second application, the print setting user interface permitting the user to perform print setting, the first user interface including the first object for displaying the print setting user interface, a second object for providing print data to the printer, and a third object indicating the printer to be used for 
		determine, based on the computer receiving a selection by the user of the second object on the first user interface, the selection of the second object providing the print data to the printer, whether the print setting previously performed via the print setting user interface includes a setting that requires [[a ]]the user to input a password for the printing; and
		display, on the display, based on a determination that the previously performed print setting includes the setting that requires the user to input the password for the printing, a password input user interface that enables the user to input the password, 
		wherein, based on a determination that the previously performed print setting does not include the setting that requires the user to input the password for the printing, the print data is automatically generated by the printer driver for the printer and provided to the printer without the password input user interface being displayed.
		
22. (Previously Presented) The information processing apparatus according to claim 21, wherein the second object is a print button.

23. (Previously Presented) The information processing apparatus according to claim 22, wherein the print setting user interface enables the user to perform the setting that requires the user to input the password for printing.

24. (Previously Presented) The information processing apparatus according to claim 21 wherein the printing is started based on the printer receiving, from the user on a user interface of the printer, a same password as the password input on the password input user interface.

25. (Canceled) 

26. (Previously Presented) The non-transitory recording medium according to claim 1, wherein the second object is a print button.

27. (Previously Presented) The non-transitory recording medium according to claim 26, wherein the print setting user interface enables the user to perform the setting that requires the user to input the password for printing.

28. (Previously Presented) The non-transitory recording medium according to claim 1, wherein the printing is started based on the printer receiving, from the user on a user interface of the printer, a same password as the password input on the password input user interface.

29. (Canceled) 

30. (Previously Presented) The method according to claim 16, wherein the setting further requires the user to input the password for printing on a user interface of the printer.

31. (Previously Presented) The method according to claim 30, wherein the user interface is an operation panel of the printer.

32. (Previously Presented) The method according to claim 31, wherein, in a case where the password input via the user interface of the printer matches the password input via 

33. (Previously Presented) The method according to claim 16, wherein the second application is separate from the printer driver.

34. (Previously Presented) The method according to claim 16, wherein the password input user interface that enables the user to input the password is displayed based on the determination that the performed print setting includes the setting that requires the user to input the password for printing but the password is not included in the print setting.

35. (Previously Presented) The non-transitory recording medium according to claim 1, wherein the setting further requires the user to input the password for printing on a user interface of the printer.

36. (Previously Presented) The non-transitory recording medium according to claim 35, wherein the user interface is an operation panel of the printer.

37. (Previously Presented) The non-transitory recording medium according to claim 36, wherein, in a case where the password input via the user interface of the printer matches the password input via the password input user interface, the printer is permitted to print based on the print data.

38. (Previously Presented) The non-transitory recording medium according to claim 1, wherein the second application is separate from the printer driver.

39. (Previously Presented) The non-transitory recording medium according to claim 1, wherein the password input user interface that enables the user to input the password is displayed based on the determination that the performed print setting includes the 

40. (Previously Presented) The information processing apparatus according to claim 21, wherein the setting further requires the user to input the password for printing on a user interface of the printer.

41. (Previously Presented) The information processing apparatus according to claim 40, wherein the user interface is an operation panel of the printer.

42. (Previously Presented) The information processing apparatus according to claim 41, wherein, in a case where the password input via the user interface of the printer matches the password input via the password input user interface, the printer is permitted to print based on the print data.

43. (Previously Presented) The information processing apparatus according to claim 21, wherein the second application is separate from the printer driver.

44. (Previously Presented) The information processing apparatus according to claim 21, wherein the password input user interface that enables the user to input the password is displayed based on the determination that the performed print setting includes the setting that requires the user to input the password for printing but the password is not included in the print setting.

45-74. (Canceled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, namely, OHIRA (US 2017/0168669 A1), does not disclose, teach or suggest, determining, based on the  whether the print setting previously performed via the print setting user interface includes a setting that requires the user to input a password for the printing; and displaying, on the display, based on a determination that the previously performed print setting includes the setting that requires the user to input the password for the printing, a password input user interface that enables the user to input the password, wherein, based on a determination that the previously performed print setting does not include the setting that requires the user to input the password for the printing, the print data is automatically generated by the printer driver for the printer and provided to the printer without the password input user interface being displayed, as recited in independent claim 1.
Independent claims 16 and 21 recite the same or similar claim limitations or features as in claim 1 discussed above, and are therefore, allowable for the same or similar reasons, as discussed above in claim 1 above.
Claims 26-28, 35-39, 17-19, 30-34, 22-24 and 40-44 are dependent on independent claims 1, 16 and 21, respectively, and are therefore, allowable for the same or similar reasons, as their respective independent claims, by virtue of dependency.
Furthermore, claims 1, 16-19, 21-24, 26-28 and 30-44 are found to be allowable for the reasons stated and discussed in applicant remarks dated 25 October 2021, in pages 8-11.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DOV POPOVICI/Primary Examiner, Art Unit 2677